          Case 1:20-cv-02322-RDM Document 8 Filed 04/07/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT FOR
                              THE DISTRICT OF COLUMBIA


   KURT KANAM,

                   Plaintiff,
                                                      Civil Action No. 20-cv-2322 (RDM)
           v.

   SECRETARY OF THE INTERIOR, et al.,

                   Defendants.


                                   MEMORANDUM OPINION

       Plaintiff Kurt Kanam, proceeding pro se, brings this action under the Administrative

Procedure Act, 5 U.S.C. § 701 et seq. and the Declaratory Judgment Act, 28 U.S.C. § 2201 et

seq., apparently challenging the decision of a Department of Interior Administrative Law Judge

regarding the validity of a mining claim. Dkt. 1 at 2–3 (Compl. ¶¶ 8, 11). He names the

Secretary of the Interior, the Bureau of Land Management’s Alaska Regional Director, and the

Administrative Law Judge, Veronica Larvie, as defendants. Id. at 2 (Compl. ¶¶ 5–7).

       Because Plaintiff had failed to file proof of service long after he filed suit, the Court issued

an order pursuant to Federal Rule of Civil Procedure 4(m) giving Plaintiff until December 22,

2020—124 days after Plaintiff filed suit—either to “cause process to be served . . . and proof of

service to be filed with the Court or [to] establish good cause for the failure to do so.” Dkt. 3 at

1–2. On December 22, 2020, Plaintiff sought to comply with that order by asserting “under

penalty of perjury” that he had “mailed a copy of the summons and complaint for this action to

the Parties at their addresses of record.” Dkt. 4 at 1. Three certified mail receipts accompanied

that “Affidavit of Mail[ing].” Id. at 2. One receipt was addressed to the “Office of Veronica

Larvie;” the second was addressed to the “Office of the Sec. of Int.” Id. Although the address of

                                                  1
          Case 1:20-cv-02322-RDM Document 8 Filed 04/07/21 Page 2 of 4




the third receipt was obscured, id., the Court assumed that it was addressed to the third

defendant, the Office of the Alaska Regional BLM Director. Dkt. 5 at 1.

       In an order issued on January 29, 2021, the Court explained that Plaintiff’s attempted

service did not comply with the Federal Rules of Civil Procedure for two reasons. First, Plaintiff

had personally served Defendants by mail, in violation of Fed. R. Civ. P. 4(c)(2), which bars

service by anyone who is a party to the case. Id. at 2. Second, Plaintiff failed to serve the

necessary recipients specified in Fed. R. Civ. P. 4(i), which governs service on the United States,

its agencies, corporations, officers, or employees. Id. That provision requires a qualified person

(1) to “deliver a copy of the summons and of the complaint to the United States attorney for the

district where the action is brought—or to an assistant United States attorney or clerical employee

whom the United States attorney designates in a writing filed with the court clerk” or to “send a

copy of each by registered or certified mail to the civil-process clerk at the United States

attorney’s office;” and (2) to “send a copy of each by registered or certified mail to the Attorney

General of the United States at Washington, D.C.” Fed. R. Civ. P. 4(i)(1). Here, however,

Plaintiff, provided only proof of mailing to the named Defendants’ offices, which is a separate

requirement under Rule 4(i)(2) and (3). After explaining these shortcomings, the Court granted

Plaintiff another opportunity to effect service in compliance with Rule 4(c)(2) and 4(i). In order

to ensure that Plaintiff had ample time to do so, moreover, the Court gave Plaintiff seven weeks—

until March 19, 2021—to effect service “in compliance with Federal Rule of Civil Procedure 4”

and to file “proof of service” with the Court. Dkt. 5 at 3. The Court cautioned Plaintiff that

“[f]ailure to comply with [the Court’s] order will result in dismissal of this case.” Id.

        Eleven days after this deadline, on March 30, 2021 Plaintiff filed an affidavit, stating

under penalty of perjury that he “had served the US attorney in Salt [L]ake and the US [c]ivil



                                                  2
          Case 1:20-cv-02322-RDM Document 8 Filed 04/07/21 Page 3 of 4




process clerk via certified mail.” Dkt. 7 at 1. That filing fails to make even a half-hearted effort

to comply with the Court’s order. For one thing, Plaintiff attests that he has—once again—

personally served the summons and complaint via mail. But as the Court previously explained,

“Rule 4(c)(2) is violated when a plaintiff personally attempts to serve a defendant—including the

United States—by mail.” Dkt. 5 at 2 (quoting Olson v. Fed. Election Comm’n, 256 F.R.D. 8, 10

(D.D.C. 2009)). For another, Plaintiff ignores the Court’s instruction—and Rule 4’s direction—

that he serve the Attorney General, as required by Rule 4(i).1

       Federal Rule of Civil Procedure 4(m) provides that:

       If a defendant is not served within 90 days after the complaint is filed, the
       court—on motion or on its own after notice to the plaintiff—must dismiss the
       action without prejudice against that defendant or order that service be made
       within a specified time. But if the plaintiff shows good cause for the failure, the
       court must extend the time for service for an appropriate period.

Fed. R. Civ. P. 4(m); see also Fed. R. Civ. P. 4(i)(4) (requiring courts to provide parties with “a

reasonable time to cure” certain defects in service on a federal agency). Here, Plaintiff has not

offered proof of service, nor has he shown good cause for his failure to effect service in

compliance with Rule 4. In light of the multiple chances Plaintiff has had to effect service, the

ample time that he has had to do so, and his repeated failure to satisfy the requirements of Rule




1
   It is unclear whether Plaintiff served the civil process clerk in the District of Columbia, or the
civil process clerk in Salt Lake City, Utah. Although the summons suggests the former, Dkt. 6 at
2, Plaintiff’s declaration does not indicate which civil process clerk he served: he attests that he
“served the US Attorney in Salt [L]ake and the US civil process clerk via certified mail.” Dkt. 7
at 1. If he served the civil process clerk in Utah, then this constitutes a further failure to comply
with Fed. R. Civ. P. 4(i)(1), which requires service on the civil process clerk for the United
States attorney’s office in the district where the action is brought—here, the District of
Columbia—or on “the United States attorney” or her designated assistant or clerical employee in
that district. Fed. R. Civ. P. 4(i)(1)(A).
                                                  3
         Case 1:20-cv-02322-RDM Document 8 Filed 04/07/21 Page 4 of 4




4 and to comply with the Court’s instructions, the Court will dismiss his case without prejudice

pursuant to Rule 4(m).

       A separate order will issue.

                                                           /s/ Randolph D. Moss
                                                           RANDOLPH D. MOSS
                                                           United States District Judge

Date: April 7, 2021




                                               4
